internal_revenue_service number release date index number ----------------------------------------- ----------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------------ ---------------------------------------- telephone number ---------------------- refer reply to cc psi b04 plr-123880-12 date november ------------------------------------------------ legend taxpayer trustee decedent wife sister-in-law date date date date country country country trust trust trust a ------------------------------------------------------------------ ------------------------------------------- -------------------- ----------------------- ------------------------------ ------------------- ------------------------ ------------------------ -------------------------- ---------------------------------- ---------------------------------- ----------------------- ------------------------- ------------------------ ------------------------- ---- dear ------- ---------------------------- this letter responds to your personal representative’s letter of date requesting a ruling that the generation-skipping_transfer gst tax does not apply to distributions from trust and the estate of decedent the facts and representations submitted are summarized as follows on date decedent a resident and citizen of country executed trust trust has a situs in country decedent funded trust with his residence which is located in country plr-123880-12 on date decedent executed trust decedent executed a letter_of_wishes directing the trustees of trust to i distribute a percent of the net annual income to taxpayer during her lifetime or until taxpayer’s firstborn child reaches age ii accumulate the remaining income of trust iii terminate trust on the earlier of taxpayer’s death or when taxpayer’s firstborn child reaches age and iv upon termination distribute the assets of trust to taxpayer if living and if not to taxpayer’s surviving children currently trustee an independent corporate trustee licensed in country is the trustee of trust on date decedent executed his will which provides that trust is to cease and terminate upon decedent’s death and the assets of trust are to be paid over to the executors of decedent’s estate further decedent directed the executors to establish trust from a portion of the assets from trust to benefit sister-in-law and provide that upon the death of sister-in-law the remaining portion of the assets from trust is to be paid to taxpayer decedent also directed his executors to pay the remainder of his estate to trust in the will decedent directed the executors to consider paying such residue outright to taxpayer rather than to trust decedent died on date subsequent to decedent’s death the trustees of trust sold the residence the asset held in trust the proceeds from the sale consisted of currency issued by country trust was terminated as provided in decedent’s will a portion of the proceeds were used to establish trust and the remaining proceeds are available for distribution to trust or outright to taxpayer taxpayer represents that the costs of trust administration and tax compliance are very expensive for trust accordingly trustee desires to terminate trust and make a final distribution to taxpayer taxpayer is unrelated to decedent and is more than ½ years younger than decedent but not more than ½ years younger than decedent taxpayer is a citizen of country and a resident_alien of the united_states the assets of trust consist of bank_deposits holding currency issued by country and the assets of decedent’s estate consist of currency issued by country you have requested the following ruling the gst tax will not apply to the distributions received by taxpayer from trust and decedent’s estate law and analysis sec_2101 of the internal_revenue_code provides that a tax is imposed on the transfer of the taxable_estate of every decedent nonresident_not_a_citizen_of_the_united_states plr-123880-12 sec_2103 provides that for the purpose of the tax imposed by sec_2101 the value of the gross_estate of every decedent nonresident_not_a_citizen_of_the_united_states shall be that part of his gross_estate which at the time of his death is situated in the united_states under sec_2501 a tax is imposed on the transfer of property by gift during each calendar_year by an individual resident or nonresident under sec_2511 the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states the gift_tax shall apply to a transfer only if the property is situated within the united_states sec_25_2511-3 of the gift_tax regulations provides that for purposes of applying the gift_tax to the transfer of property owned and held by a nonresident_not_a_citizen_of_the_united_states at the time of the transfer real_property and tangible_personal_property constitute property within the united_states only if they are physically situated therein sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means the termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust a if all interests in such trust are held by skip persons or b if i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_2651 provides that an individual who is not assigned to a generation by reason of sec_2651 and sec_2651 shall be assigned to a generation on the basis of the date of such individual's birth with -- an individual born not more than ½ years after the date of the birth of the transferor assigned to the transferor's generation an plr-123880-12 individual born more than ½ years but not more than ½ years after the date of the birth of the transferor assigned to the first generation younger than the transferor and similar rules for a new generation every years sec_26_2652-1 of the generation-skipping_transfer_tax regulations provides that for gst purposes a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent's gross_estate as determined under sec_2031 or sec_2103 sec_2663 provides in part that the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purposes of the gst tax including regulations consistent with the principles of the estate and gift_tax providing for the application of the gst tax in the case of transferors who are nonresidents not citizens of the united_states sec_26_2663-2 provides rules for applying the gst tax to transfers by a transferor who is a nonresident_not_a_citizen_of_the_united_states nra transferor sec_26_2663-2 provides that a transfer by a nra transferor is a direct_skip subject_to gst tax only to the extent that the transfer is subject_to the federal estate or gift_tax within the meaning of sec_26_2652-1 sec_26_2663-2 provides that the gst tax applies to a taxable_distribution or a taxable_termination to the extent that the initial transfer of property to the trust by a nra transferor whether during life or at death was subject_to the federal estate or gift_tax within the meaning of sec_26_2652-1 when trust and trust were established decedent was a citizen and resident of country for purposes of sec_2511 and sec_2101 decedent was a nonresident_not_a_citizen_of_the_united_states the residence and cash transferred to the trusts and the cash in the estate were not situated in the united_states accordingly the transfers to the trusts were not subject_to the federal gift_tax and the residue of the estate was not subject_to the federal estate_tax for purposes of the gst tax decedent was a nra transferor with respect to these transfers further taxpayer is a skip_person as defined in sec_2651 and sec_2613 however under sec_26_2663-2 the gst tax does not apply to taxable_distributions or taxable terminations to the extent the initial transfer of property to the trust by a nra transferor was not subject_to the federal estate or gift_tax as noted above the transfers to the trusts were not subject_to federal gift_tax and the residue of decedent’s estate was not subject_to federal estate_tax therefore the distributions from the estate and terminating distributions from trust are not subject_to gst tax accordingly based on the facts submitted and the representations made we conclude that the gst tax does not apply to the distributions received by taxpayer from trust and decedent’s estate plr-123880-12 in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
